             Case:19-04258-swd         Doc #:271 Filed: 12/02/19         Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


In Re
                                                              Case No: 19-04258-swd
NAJEEB AHMED KHAN,                                            Chapter 11
                                                              Honorable Scott W. Dales
            Debtor.                                           Filed: October 8, 2019
_____________________________/

 ORDER GRANTING MOTION FOR EXPEDITED HEARING AND SHORTENED
NOTICE PERIOD REGARDING MOTION FOR ENTRY OF ORDER: (I) DIRECTING
 MEDIATION OF DIVISION OF MARITAL PROPERTY; AND (II) ADJOURNING
   HEARING ON NANCY L. KHAN’S MOTION FOR MODIFICATION OF THE
  AUTOMATIC STAY TO PERMIT STATE COURT SEPARATE MAINTENANCE
         ACTION TO PROCEED TO MEDIATION AND JUDGMENT

        This matter comes before the Court on Nancy L. Khan’s Motion For Expedited Hearing

And Shortened Notice Period Regarding Motion For Entry Of Order: (i) Directing Mediation Of

Division Of Marital Property; and (ii) Adjourning Hearing On Nancy L. Khan’s Motion For

Modification Of The Automatic Stay To Permit State Court Separate Maintenance Action To

Proceed To Mediation And Judgment (the “Motion to Shorten”) [Dkt. No. 269]. The Motion to

Shorten seeks to reduce the period of time parties in interest have to object to the Motion For Entry

Of Order: (i) Directing Mediation Of Division Of Marital Property; and (ii) Adjourning Hearing

On Nancy L. Khan’s Motion For Modification Of The Automatic Stay To Permit State Court

Separate Maintenance Action To Proceed To Mediation And Judgment (the “Mediation Motion”)

[Dkt. No. 265].

        The Court reviewed the Motion to Shorten and finds that a hearing is unnecessary. The

Motion to Shorten sufficiently demonstrates cause for reducing the period for parties in interest to

respond to the Motion as required by Fed. R. Bankr. P. 9006(c) and LBR 9013(h).

        IT IS HEREBY ORDERED THAT the Motion to Shorten is granted.
                Case:19-04258-swd       Doc #:271 Filed: 12/02/19         Page 2 of 2



        IT IS FURTHER ORDERED that any objection to the Mediation Motion must be filed

 with the Court and served on the requisite parties by 5:00 p.m., Wednesday, December 11, 2019.

        IT IS FURTHER ORDERED that a hearing on the Mediation Motion will be held at the

 United States Bankruptcy Court for the Western District of Michigan, 410 West Michigan, Room

 114, Kalamazoo, Michigan 49503, on December 13, 2019 at 11:00 a.m. (Eastern).

        IT IS FURTHER ORDERED that Nancy L. Khan must serve upon i) Debtor’s counsel;

 (ii) the United States Trustee; (iii) counsel for the Official Committee of Unsecured Creditors and

 (iv) all parties who, as of the filing of this Motion, have filed a notice of appearance and request

 for service of papers pursuant to Bankruptcy Rule 2002; a copy of this Order, the Mediation

 Motion, and all documents related thereto via first class mail by no later than December 2, 2019.

                                         END OF ORDER

 Prepared by:

 WARNER NORCROSS + JUDD LLP
 Stephen B. Grow (P39622)
 Charles N. Ash, Jr. (P55941)
 Elisabeth M. Von Eitzen (P70183)
 Emily S. Rucker (P79228)
 1500 Warner Building
 150 Ottawa Ave NW
 Grand Rapids, Michigan 49503
 Telephone: (616) 752-2000
 sgrow@wnj.com
 Counsel for Nancy L. Khan




IT IS SO ORDERED.
Dated December 2, 2019
